t c summary opinion united_states tax_court david and trang le petitioners v commissioner of internal revenue respondent david le petitioner v commissioner of internal revenue respondent docket nos 18789-07s 18791-07s filed date david and trang le pro sese erin r hines for respondent panuthos chief special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decision to be entered in each docket is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty in petitioner’s federal_income_tax the irs determined a dollar_figure deficiency and an dollar_figure accuracy-related_penalty in david and trang le’s hereinafter petitioners federal_income_tax after concessions the issues for decision are whether petitioner is entitled to a trade_or_business loss deduction for taxable_year whether petitioners are entitled to itemized_deductions greater than those respondent allowed for or whether petitioners are entitled to an education credit for and whether petitioners are liable for accuracy-related_penalties under sec_6662 and b unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent conceded at trial that petitioners are entitled to claimed deductions for state and local_taxes and for real_estate_taxes paid in taxable years and respondent also conceded that petitioners are entitled to joint filing_status for background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference mrs le moved to the united_states in and married mr le in date petitioners remained married throughout the years in issue they purchased a home in and lived in maryland when they filed the petitions petitioner has been an officer in the metropolitan police department for the district of columbia mpdc since in petitioner worked in the bicycle division during he spent approximately dollar_figure every weeks to maintain his uniforms he also paid union dues of dollar_figure every weeks in he joined the canine division and the mpdc issued him a german shepherd trained for bomb-sniffing and police work before the mpdc would allow him to keep his dog at home in connection with his work as a canine officer the mpdc required him to construct at his own expense a kennel that met certain specifications petitioner spent approximately dollar_figure in on date we consolidated these two cases for trial and opinion the mpdc kennel requirements included at least square feet of open space solid flooring chain link fence sides and a chicken wire fence top to build a kennel in his backyard that met or exceeded each mpdc specification in petitioner briefly worked as a security consultant at a construction site in the district of columbia in addition to his work for the mpdc he terminated this activity after he learned that the mpdc would not approve his working at that site the construction company issued petitioner a form misc miscellaneous income for in and petitioner gave money to his parents to donate at functions raising money for people and projects in vietnam where both petitioners were born petitioner also sent money to individuals in vietnam to contribute to buddhist temples petitioner did not obtain any receipts for funds he contributed nor did he obtain any documentation about the organizations that received his donations he also did not inform his return preparer that his donations went to unidentified organizations in a foreign_country for example petitioner’s kennel provide sec_144 square feet of open space and a doghouse with approval an mpdc officer may provide security services in his off-duty hours but not within the part of the district of columbia he regularly patrols because the particular construction site was within petitioner’s usual patrol area the mpdc would not approve the work in petitioner paid dollar_figure to attend a class in criminal justice at university of maryland university college the record further reflects that petitioner paid student_loan interest of dollar_figure in and dollar_figure in in the fall semester of mrs le attended an english as a second language esl class at montgomery college although the record includes an unofficial transcript reflecting a grade of a in that 8-credit-hour class petitioners did not offer any records of the amounts paid for mrs le’s education in petitioners engaged a paid return preparer to prepare the and federal_income_tax returns because mrs le did not receive a taxpayer_identification_number or a social_security_number until petitioner claimed single filing_status for on his income_tax return petitioner reported on schedule c profit or loss from business income of dollar_figure from his security work at the construction site together with expenses of dollar_figure this schedule c activity produced a net_loss of dollar_figure which he deducted as a business loss on form_1040 u s individual_income_tax_return in addition to deductions for medical_expenses and home mortgage interest which the internal_revenue_service irs allowed and for state income taxes and property taxes which respondent concedes petitioner claimed itemized_deductions for charitable_contributions unreimbursed employee business_expenses and other expenses on his income_tax return petitioner did not claim a student_loan_interest_deduction on line but he did claim a dollar_figure tuition_and_fees_deduction on line petitioners filed a joint federal_income_tax return for in addition to medical expense and home mortgage interest deductions which the irs allowed and state_income_tax and property_tax deductions which respondent concedes petitioners claimed deductions for charitable_contributions unreimbursed employee business_expenses and tax preparation fees petitioners claimed a dollar_figure student_loan_interest_deduction on line of form_1040 they did not claim a tuition_and_fees_deduction on line but they did claim a dollar_figure hope scholarship education credit on line for in the notice_of_deficiency for the irs disallowed petitioner’s business loss determining that because he failed to substantiate his business_expenses the irs would not allow expenses in excess of his schedule c income the irs also disallowed in full the following itemized_deductions petitioner claimed on schedule a itemized_deductions description charitable_contributions cash job expenses other miscellaneous deduction sec_1 job expenses uniform union dues edu other expenses parking equip telephone closing cost legal fee appr amount claimed dollar_figure big_number big_number these miscellaneous deduction amounts reflect amounts petitioners reported before application of the 2-percent limitation of sec_67 in the notice_of_deficiency for the irs disallowed petitioners’ claimed education credit because no qualifying educational_institution had issued a form 1098-t tuition statement to petitioners for and because the irs had not received any verification that petitioners made qualified tuition payments in the irs disallowed in full the following itemized_deductions petitioners claimed on schedule a description charitable_contributions cash job expenses other miscellaneous deductions business_expense tax preparation fee amount claimed dollar_figure big_number discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with its requirements petitioners therefore bear the burden_of_proof deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 292_us_435 a taxpayer is required to maintain records sufficient to enable the commissioner to determine his correct_tax liability sec_6001 sec_1_6001-1 income_tax regs such records must substantiate both the amount and purpose of the claimed deductions 116_tc_438 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir to apply the cohan_rule however the court must have a reasonable basis upon which to make an estimate 85_tc_731 congress overrode the cohan_rule with sec_274 which requires strict substantiation for certain categories of expenses in the absence of evidence demonstrating the exact amount of those expenses deductions for them are to be disallowed entirely 50_tc_823 affd per curiam 412_f2d_201 2d cir expenses subject_to sec_274 include travel and meal expenses as well as expenses for listed_property such as passenger automobiles computers and cellular telephones sec_274 sec_280f the taxpayer must substantiate the amount time place and business_purpose of these expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date an exception allows the taxpayer to substantiate his expenses through a reasonable reconstruction of his records but only where the taxpayer establishes that his records were lost because of circumstances beyond his control such as to fire flood earthquake or other_casualty sec_1_274-5t temporary income_tax regs fed reg date business loss deduction respondent disallowed petitioner’s claimed business loss deduction for limiting petitioner’s allowed deduction for schedule c business_expenses to the income earned in his security activity petitioner reported the following on schedule c description income expense gross_income car and truck expenses supplies expenses cell phone expenses software computer expenses net_profit_or_loss dollar_figure big_number big_number big_number sec_274 imposes strict substantiation requirements for traveling expenses and expenses related to listed_property which include petitioner’s claimed car and truck expenses cell phone expenses and computer_software expenses petitioner did not provide any records to substantiate those expenses because petitioner has been unable to substantiate business_expenses in excess of his business income we sustain the disallowance of his claimed business loss petitioner thought he needed to retain records for only years and he discarded records for tax_year in and for tax_year in at trial he acknowledged respondent’s counsel’s explanation that he should retain records for at least years from the date his return is filed or the date it is due whichever is later furthermore his asserted retention procedure does not explain why he would not have had all of his records for at least at the time the irs issued the notice_of_deficiency on date petitioner prematurely discarded whatever records he had which does not constitute a circumstance beyond his control and in any event his vague testimony is not sufficient either to reconstruct the records or to satisfy the strict substantiation requirements of sec_274 itemized_deductions a charitable_contributions sec_170 allows deductions for charitable_contributions to qualified donee organizations made during a taxable_year provided the taxpayer verifies the contributions taxpayers are required to substantiate donations made by cash or check via canceled checks receipts from the donee showing the donee’s name and the date and amount of the donation or other reliable written records sec_1_170a-13 income_tax regs taxpayers must substantiate gifts of property via receipts from the donee showing the donee’s name the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs for charitable_contributions over dollar_figure additional substantiation is required sec_170 petitioners did not provide support for their contributions furthermore petitioners were unable to name any organizations to which they donated funds nor could they provide specific amounts of money given accordingly we sustain the disallowance of their charitable_contribution deductions for both and b miscellaneous_itemized_deductions i sec_162 allows deductions for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business performing services as an employee constitutes a trade_or_business 54_tc_374 those expenses that are ordinary and necessary to the taxpayer’s business and paid_or_incurred in a given year are deductible that year sec_162 see sec_1_162-17 income_tax regs however personal living or family_expenses are not deductible see sec_162 sec_262 sec_1_162-17 income_tax regs where business clothes are suitable for general wear their cost is typically not deductible 30_tc_757 however where custom and usage preclude wearing a uniform when off duty deduction is allowed the cost of maintaining clothes for work is deductible when the purchase_price was deductible 74_tc_1266 we will allow petitioner to deduct the dollar_figure he spent every weeks to clean and maintain his police uniforms petitioner is also entitled to deduct the dollar_figure he paid every weeks in union dues petitioner claimed dollar_figure in unreimbursed employee business_expenses for we have allowed dollar_figure for uniform maintenance and union dues which leaves a balance of dollar_figure petitioner explained that unspecified equipment purchases and education made up this balance however equipment is listed under other expenses on schedule a and petitioner could not remember what equipment he purchased or how much he spent on equipment in furthermore petitioner’s education costs for were also claimed as tuition and fees expenses and may not be deducted twice thus we conclude that petitioner is entitled to dollar_figure of unreimbursed employee business_expenses petitioner also claimed dollar_figure in other expenses for these expenses included parking fees equipment purchases for work telephone expenses and various costs associated with the petitioners’ purchase of a home in parking expenses are subject_to the strict substantiation requirements of sec_274 the record provides almost no detail as to the specific expenditures beyond petitioner’s vague testimony about paying for parking for work-related court appearances considering petitioner’s lack of records we sustain respondent’s disallowance of the deductions claimed for travel_expenses petitioner explained that the mpdc required its officers to have a landline home telephone for emergency contact and notification purposes sec_262 provides that charges for basic telephone service on the first telephone line in a residence are a personal_expense of the taxpayer and sec_262 provides that a taxpayer’s personal family and living_expenses and nondeductible we sustain the disallowance of the deductions claimed for telephone expenses as noted petitioner was unable to identify any specific equipment he purchased in or to estimate its cost his claimed equipment expense deduction will not be allowed petitioners purchased a home in respondent has allowed or conceded their claimed deductions for property taxes and home mortgage interest however petitioner also claimed deductions for closing costs legal fees and real_estate appraisal expenses related to the home purchase petitioner has neither substantiated any of these expenses nor explained why he thought these were deductible expenses his claimed home purchase expense deduction will not be allowed as the 2-percent floor of sec_67 exceeds petitioner’s allowed employee business_expenses and all of his claimed deductions for other miscellaneous itemized expenses have been disallowed petitioners are not entitled to any miscellaneous_itemized_deductions for ii petitioners’ schedule a includes a dollar_figure tax preparation fee and dollar_figure in business_expenses petitioners did not introduce any evidence to support their payment of any specific amount for tax_return preparation for other than vague testimony that they used a paid preparer bearing heavily upon petitioners whose inexactitude is of their own making we will allow dollar_figure for tax_return preparation for cf cohan v commissioner f 2d pincite petitioner’s unreimbursed employee business_expenses for uniform maintenance and union dues were similar in to those expenses for accordingly we will allow dollar_figure for uniform maintenance and union dues for we accept petitioner’s documentary_evidence and testimony that he built the kennel required for his new position as an mpdc canine officer and that he paid approximately dollar_figure in for labor and supplies to build the kennel respondent argues that even if petitioner expended the funds in the expenditure should be capitalized and not expensed we are satisfied that the kennel petitioner had constructed in his backyard for his police dog was not a building as defined in sec_1250 but rather was depreciable_personal_property see eg 58_tc_1045 affd 489_f2d_285 5th cir 52_tc_478 affd 448_f2d_1397 9th cir it was thus sec_1245 property sec_1245 as such the kennel qualifies as sec_179 property and is eligible to be expensed under sec_179 sec_179 petitioners have not substantiated other employment or miscellaneous expenses accordingly we allow them dollar_figure for tax preparation dollar_figure for uniforms and union dues and dollar_figure for building the kennel the total of the miscellaneous_itemized_deductions allowed is dollar_figure which is subject_to the 2-percent limitation of sec_67 education credit petitioners claimed a dollar_figure education credit in their electronically filed return and their form_8863 education credits indicates that they claimed a hope scholarship credit a student eligible for the hope scholarship credit must be pursuing the first years of postsecondary education sec_25a and carrying at least ½ the normal full-time work load for the course of study the student is pursuing sec_25a there is no evidence that mrs le took any more than the single esl course reflected in her transcript that she was involved in any postsecondary course of study or of what the full-time workload was for students at montgomery college in thus petitioners have not demonstrated that mrs le was eligible for the hope scholarship credit the lifetime_learning_credit is less restrictive providing credit not only for courses that are part of a postsecondary course of study but also for courses taken to acquire or improve an eligible student’s job skills sec_25a the lifetime_learning_credit provides a credit equal to percent of a taxpayer’s first dollar_figure in eligible tuition and related expenses for each tax_year after sec_25a petitioners introduced a tuition and fee schedule for the fall semester of and offered vague testimony that the tuition charges did not change much between and the schedule indicates that the total cost of credit hours in was dollar_figure as noted petitioners claimed a dollar_figure credit and introduced evidence that mrs le took credit hours of esl classes in but they did not provide any evidence of amounts paid in for tuition or qualified expenses we are satisfied that mrs le took the esl class and earned an a bearing heavily upon petitioners whose inexactitude is of their own making we estimate petitioners’ education expense at dollar_figure in cf cohan v commissioner supra pincite thus petitioners are entitled to a lifetime_learning_credit for of percent of dollar_figure or dollar_figure accuracy-related_penalty the irs determined accuracy-related_penalties with respect to petitioners’ and tax underpayments sec_6662 and b provides for a 20-percent penalty on the portion of an underpayment_of_tax due to negligence or a disregard of rules and regulations negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws see sec_6662 sec_1_6662-3 income_tax regs moreover negligence has been described as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances see 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs once the commissioner has determined an accuracy-related_penalty pursuant to sec_6662 the taxpayer bears the burden_of_proof as to this issue see 58_tc_757 pursuant to sec_7491 respondent has the burden of production with respect to the accuracy-related_penalties petitioners claimed business_expenses for for which they maintained no records and which they can neither explain support nor recall made charitable_contributions roughly equivalent to percent of their gross_income but without obtaining any receipts or identifying the organizations to which they made donations and claimed deductions for the same education expenses in two places on their return respondent has satisfied his burden of producing evidence indicating that the accuracy-related_penalties are appropriate the accuracy-related_penalty does not apply to any part of an underpayment_of_tax as to which the taxpayer shows that he acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer bears the burden of proving that he had reasonable_cause and acted in good_faith with respect to an underpayment see 116_tc_438 other than vague assertions that they relied upon their return preparer petitioners have not demonstrated reasonable_cause for their underpayments they have not demonstrated that they acted with good_faith in claiming the disallowed deductions for or accordingly the accuracy-related_penalties are sustained to reflect our disposition of the issues decisions will be entered under rule because we have allowed some deductions the irs disallowed for and respondent has conceded petitioners’ entitlement to joint filing_status for the amounts of tax required to be shown on petitioners’ returns will be different from the amounts shown on the notices of deficiency and the accuracy-related_penalties will also differ we leave the calculation to the parties’ rule_155_computations but we remind the parties of petitioner’s dollar_figure student_loan interest_expense for which apparently was not deducted because of the income phaseout under sec_221 however in view of respondent’s concession that petitioners are entitled to joint filing_status for a different income limit will now apply
